DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claim(s) 1-16 and 18-56 is/are pending.  Claim(s) 1-15, 18-32, 34, 38-39, 42, and 47-56 is/are withdrawn.  Claim(s) 17 is/are canceled.

Response to Arguments
Applicant’s arguments, filed 8/11/2021, with respect to the 35 USC 112(a) rejections have been fully considered and are persuasive.  The 35 USC 112(a) rejections of claims 16, 33, 35-37, 40-41, and 43-46 has/have been withdrawn due to the Applicant’s arguments.  

Applicants arguments filed on 8/11/2021 have been fully considered, but they are not persuasive as noted below. 
Applicant cites [0102] as support for the limitation of "uncovered" by polymer in claims 16, 33, 43, and 44.  The quoted line indicates "drug may be controlled in the coating such that it is evident in the surface of the coating".  Here, the indication is that the drug is in something that is a coating.  There is no teaching of a layer of only drug or more explicitly no polymer radially outward of the drug (even when the drug is in a layer 
Applicant argues that a coating of polymer/drug must have some particles of drug that are uncovered/at the surface.  Cited [0102] also discloses that the drug is placed in the center of the thickness of the coating: "the drug may be loaded purposefully in the center of a 10 micron coating produced using methods described herein".  
However, the Examiner notes Applicant's Figure 4 shows the drug distribution at various depths, which includes a peak at zero depth.  This indicates there are at least spots of drug at the surface.  Therefore, the Examiner interprets "at least part of the active agent is uncovered by the polymer on an exterior surface" of claims 16, 33, 43, and 44 as being met by spots of uncovered drug rather than the entire surface being drug uncovered by polymer.  

Applicant argues that the prior art rejection does not teach "at least part of the active agent is uncovered by the polymer… prior to implantation".  
Claim 16 requires "the initial one of said plurality of layers comprises a bioabsorbable polymer layer" in addition to the argued language.  No additional instance of "polymer" is introduced in the claim.  Therefore, the reference back to "the polymer" must be to "a bioabsorbable polymer layer" introduced earlier in the claim.  As required by claim 16 this layer is adjacent the stent framework and is layer 1 in Campbell's Figure 1.  Per the prior art rejection, layer 3 is also the same as layer 1.  Though claim 16 only requires "the initial one of said plurality of layers" be the polymer layer.  Therefore, any drug released from layer 4, radially outward of layer 1 (and 3) is 

The language of each of claims 33 and 43 is similar to that of claim 16.  Here, the polymer is a part of the overall rapamycin-polymer coating and the initial one of said plurality of layers is the first layer of claims 33 and 43.
The language of claim 44 is similar to that of claims 16, 33, and 43, where the drug is the limus family as opposed to rapamycin.  

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the disclosed device does not release its drug via bulk degradation as argued) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the drug is exposed and available on the surface of the coating as a whole (i.e. the radially outermost feature of the overall stent)) are not recited in the rejected claim(s).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

 
Claims 16-17, 33, 35-37, 40-41, and 43-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-11, and 15 of U.S. Patent No. 9,981,072 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘072 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘072 patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of a coated coronary stent having layers comprising PLGA and semi-crystalline rapamycin, as claimed.

Claims 16-17, 33, 35-37, 40-41, and 43-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,653,820 B2 in view of Shanley, et al (Shanley) (US 2005/0222676 A1). 

Shanley teaches a drug eluting stent having a coating comprising PLGA and rapamycin (e.g. [0108], layer #50 and [0042], therapeutic layer #30; [0029], [0030], Rapamycin).
Shanley and the ‘820 patent are concerned with the same field of endeavor, namely drug eluting stent having polymer/drug coating and using limus family drugs. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ‘820 patent such that the drug is rapamycin and the polymer is PLGA as taught by Shanley as it is a simple substitution of one known element (known per the Shanley disclosure) for another to obtain predictable results (MPEP 2143).   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 16, 33, 35, 37, 40-41, and 43-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell (US 2007/0078513 A1) in view of Burgermeister, et al (Burgermeister) (US 2007/0154554 A1).
Regarding Claim 16, Campbell teaches a laminate coronary stent (e.g. [0002], [0045]) comprising
a. a stent framework having an outer surface (e.g. [0045], the stent inherently has some type of framework);
b. a plurality of layers deposited on said outer surface of said stent framework to form said coronary stent (e.g. abstract, [0036]); wherein the initial one of said plurality of layers comprises a bioabsorbable polymer layer (e.g. [0024], PLGA in each layer) and at least of said layers comprises a layer on one or more active agents (e.g. [0044], rapamycin in any of layers #s 2-4); whereby said bioabsorbable polymer layer is free of one or more active agents (e.g. [0036] states "providing blank layers in between gradient layers provided with pharmaceutical compounds"; his language indicates an embodiment where layers #s 2/4 are drug containing and layers #1/3 are blank, or drug free as claimed) and separates said layer of one or more active agents from said outer surface of said stent framework (e.g. Figure 2, layer #1 separates layers #s 2-4 from the surface of the stent), and
wherein at least part of the active agent is uncovered by the polymer (e.g. [0035]; any drug released from Campbell’s layer 4 is at implantation radially outward of layer 1 (which is the initial one of said plurality of layers that comprises the bioabsorbable polymer layer) and therefore is uncovered by that layer (1) as layer 1 is radially inward of radially outermost drug containing layer (4); Campbell also teaches in Figure 3 that layer 4 immediately releases drug when implanted and therefore at least some of the drug must be available (uncovered by even layer 4's material) to be released immediately;  Campbell also teaches the drug in uniformly applied, [0050], which means that some of the drug must be present at the radially outermost surface (of layer 4) prior to implantation) on an exterior surface of said plurality of layers prior to implantation of said laminate coronary stent (see preceding limitation’s . 

Campbell discloses the invention substantially as claimed but fails to teach at least a part of the active agent is in crystalline form. 
Burgermeister teaches the use of at least partially crystalline rapamycin in a drug eluting stent (e.g. [0010], [0025], [0026]). 
Burgermeister and Campbell are concerned with the same field of endeavor, namely drug eluting stents using rapamycin. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Campbell such that the rapamycin is at least 50% crystalline as taught by Burgermeister in order to stabilize the drug molecule (e.g. Burgermeister, [0024]). 

Regarding Claim 33, the combination of Campbell and Burgermeister teaches a coated coronary stent (discussed supra for claim 16), comprising
a stent framework including an outer surface (discussed supra for claim 16);
a rapamycin-polymer coating deposited on said outer surface of said stent framework (discussed supra for claim 16); said rapamycin-polymer coating comprising rapamycin and a polymer (discussed supra for claim 16) wherein said polymer comprises a first layer in contact with the outer surface of said stent framework (discussed supra for claim 16), whereby said polymer layer separates said rapamycin layer from said outer surface of said stent framework (discussed supra for claim 16), wherein at least part of the rapamycin is in crystalline form (discussed supra for claim 16) and wherein at least part of the rapamycin is uncovered by the polymer (discussed supra for claim 16) on an exterior surface of said rapamycin-polymer coating prior to implantation of said stent and elution of said rapamycin (e.g. abstract, Figure 2 is the device that is implanted), and the polymer in the rapamycin-polymer coating comprises one or more resorbable polymers (discussed supra for claim 16).
Regarding Claim 35, the resorbable polymer is resorbable PLGA (discussed supra for claim 16).
Regarding Claim 37, the rapamycin is at least 50% crystalline (discussed supra for claim 16). 
Regarding Claims 40-41, the compositions of the prior art and the Applicant’s claims are the same and therefore the elution rates are inherently the same (MPEP 2112.01, II). 

Regarding Claim 43, the combination of Campbell and Burgermeister teaches a coated coronary stent (discussed supra for claim 16) comprising:
a stent framework including an outer surface (discussed supra for claim 16); and 
a rapamycin-polymer coating deposited on said outer surface of said stent framework (discussed supra for claim 16), said rapamycin-polymer coating comprising rapamycin and a polymer (discussed supra for claim 16), wherein said polymer comprises a first layer in contact with said outer surface of said stent framework (discussed supra for claim 16), whereby said polymer layer separates said rapamycin from said outer surface of said stent framework (discussed supra for claim 16), and wherein at least part of the rapamycin is in crystalline form (discussed supra for claim 16) and wherein at least part of the rapamycin is uncovered by the polymer (discussed supra for claim 16) on an exterior surface of said rapamycin-polymer coating prior to implantation of said stent and elution of said rapamycin (discussed supra for claim 16), and wherein said polymer is bioabsorbable (discussed supra for claim 16). 

Regarding Claim 44, the combination of Campbell and Burgermeister teaches a coated coronary stent (discussed supra for claim 16), comprising: 
a stent framework including an outer surface (discussed supra for claim 16); and 
a macrolide immunosuppressive (limus) drug-polymer coating deposited on said outer surface of said stent framework (discussed supra for claim 16), wherein said polymer layer comprises a first layer in contact with the outer surface of said framework (discussed supra for claim 16), whereby said polymer layer separates said macrolide immunosuppressive (limus) drug from said outer surface of said stent framework (discussed supra for claim 16, rapamycin) and wherein at least part of the macrolide immunosuppressive (limus) drug is in crystalline form (discussed supra for claim 16) and wherein at least part of the macrolide immunosuppressive (limus) drug is uncovered by the polymer (discussed supra for claim 16) on an exterior surface of said macrolide immunosuppressive (limus) drug-polymer coating prior to implantation of the stent and elution of said drug (discussed supra for claim 16) and the polymer is bioabsorbable (discussed supra for claim 16). 
Regarding Claim 45, the drug is rapamycin (discussed supra for claim 16). 
Regarding Claim 46, the drug is at least 50% crystalline (discussed supra for claim 16). 



Claim(s) 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell (US 2007/0078513 A1) in view of Burgermeister, et al (Burgermeister) (US 2007/0154554 A1) as discussed supra and further in view of Horres, et al (Horres) (US 2005/0176678 A1).

Regarding Claim 36, the combination of Campbell and Burgermeister discloses the invention substantially as claimed but fails to teach the PLGA is 50/50 PLGA.
Horres teaches a drug eluting stent using 50/50 PLGA (e.g. [0253]). 
Horres and the combination of Campbell and Burgermeister are concerned with the same field of endeavor, namely drug eluting stents. 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/15/2021